

TRANSITION AND SEPARATION AGREEMENT


This Transition and Separation Agreement (this “Agreement”), dated this 25th day
of February, 2020, is entered into by and between FARO Technologies, Inc. (the
“Company”), and Jody S. Gale (“Gale”).


Recitals


WHEREAS, in connection with Gale’s separation from the Company, and in order to
promote a smooth and amicable transition of duties, the Company has decided to
offer the separation compensation and the other consideration described herein,
conditioned upon Gale’s compliance with the terms and conditions described in
this Agreement.


NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


Agreement


1.Transition.


a.Resignation. Gale’s resignation from the position of Senior Vice President,
General Counsel and Secretary and from any other positions or appointments that
he may hold by or through the Company and its affiliates, including as an
officer or director of any subsidiary of the Company, is effective February 20,
2020 (the “Resignation Date”). Gale agrees to execute, promptly upon request by
the Company or any of its affiliates, any additional documents necessary to
effectuate such resignations. After the Resignation Date, Gale will no longer be
authorized or permitted to incur any expenses, obligations or liabilities on
behalf of the Company or engage in any duties and responsibilities except the
Transition Duties outlined below.


b.Transition Duties. After the Resignation Date and continuing to March 31, 2020
(the “Transition Period”), Gale shall continue as an at-will employee of the
Company to perform the transition duties outlined herein (the “Transition
Duties”); provided that the Transition Period shall automatically continue
unless either party provides 10 days’ advanced written notice of its intention
to end the Transition Period. . In recognition of Gale’s stated desire to pursue
outside interests, it is anticipated that the Transition Duties will not require
Gale’s full-time attention, and the Company understands and accepts that Gale
may work remotely as necessary during the Transition Period. Gale shall work at
the direction of the Company’s Chief Financial Officer towards achieving a
smooth transition of authority and operations to the Company’s employees
designated by the Company’s Chief Financial Officer, providing assistance and
input concerning ongoing work-related matters in order to effectively transition
matters to other staff, and performing other duties as reasonably directed by
the Chief Financial Officer. Gale acknowledges and agrees that his employment
with the Company will terminate at the conclusion of the Transition Period.


c.Indemnification. The Company shall, to the fullest extent permitted by the
Company’s articles of incorporation or bylaws or as required by the Florida
Business Corporation Act (“FBCA”), indemnify Gale against any and all
liabilities, and advance any and all reasonable expenses, incurred thereby in
any proceeding to which Gale is a party or in which Gale is deposed or called to
testify as a witness because of his performance of the Transition Duties,
including without limitation in connection with the transition of his duties as
an officer or director of any of the Company’s subsidiaries following the
Resignation Date. The rights to indemnification granted hereunder shall not be
deemed exclusive of any other rights to indemnification against liabilities or
the advancement of expenses which Gale may be entitled under any written
agreement, the Company’s articles of incorporation, bylaws, the FBCA, or
otherwise.


2.Consideration. The Company agrees to pay Gale the following consideration (the
“Separation Compensation”), contingent upon Gale’s execution of this Agreement
and the Release attached hereto as Exhibit A, and Gale’s continued full
compliance with the terms of this Agreement:


a.In consideration for valuable consideration provided under this Agreement, the
Company will continue to pay Gale his existing base salary of $372,860, payable
in biweekly installments during the Transition Period



--------------------------------------------------------------------------------



consistent with the Company’s current payroll practices. Gale will not receive a
bonus payment under the Company’s short-term cash incentive program in respect
of performance for any part of 2019 or 2020. During the Transition Period and
with respect to fulfilling his obligations under Section 7, Gale shall be
entitled to out of pocket expense reimbursement consistent with the Company’s
travel and expense policy.


b.In consideration for Gale agreeing to the covenants set forth in Sections 3,
5, 7, 8 and 9 of this Agreement and the Release attached hereto as Exhibit A:


i.the Company will continue to pay Gale his existing base salary of $372,860,
payable in biweekly installments over a period of twelve (12) months following
the expiration of the Transition Period consistent with the Company’s current
payroll practices;


ii.any outstanding and unvested stock options held by Gale shall become fully
exercisable as of the expiration of the Transition Period, and such stock
options shall thereafter continue or lapse in accordance with the other
provisions of the applicable award certificate;


iii.any outstanding restricted stock units held by Gale shall become fully
vested as of the expiration of the Transition Period and shall immediately
convert to shares of Company common stock as of the expiration of the Transition
Period;


provided, however that in the case of both (ii) and (iii) above, if Gale
breaches any of the covenants set forth in Sections 3, 5, 7, 8 or 9 of this
Agreement in any material respect, his outstanding stock options shall terminate
immediately and automatically upon such breach and shall not be exercisable
following such breach regardless of the vested status of such stock options, and
Gale’s unvested restricted stock units shall be immediately and automatically
forfeited upon such breach, in each case without further consideration or any
act or action by Gale, and in the case of (i) above, if Gale breaches any of the
covenants set forth in Sections 3, 5, 7, 8 or 9 of this Agreement in any
material respect, the Company’s obligation to continue making the payments
specified in (i) above shall immediately stop.


c.The payments and other consideration described in Sections 2(a) and 2(b) shall
be minus the deductions the Company considers appropriate for any local, state
and federal income taxes, Social Security, Medicare and other analogous
withholdings. The Company’s agreement to make the payments described in Sections
2(a) and 2(b) is specifically contingent upon Gale executing this Agreement, not
revoking the Agreement, as set forth in Section 11(f) below, and complying with
its terms, and Gale’s agreement to execute the Release attached hereto as
Exhibit A, and not revoking the Release, at the end of the Transition Period. To
the extent the Separation Compensation becomes payable pursuant to the terms of
this Agreement, the Company will begin to make such payments within five (5)
business days (or, if later, on the first payroll date) after the Effective Date
of the Release attached hereto as Exhibit A.


d.Gale’s health insurance benefits with the Company shall continue on the same
terms and conditions during the Transition Period, and cease to be effective at
the conclusion of the Transition Period. Gale shall be offered COBRA
continuation following the conclusion of the Transition Period to the extent
required by law and provided that Gale timely elects continuation of medical
benefits pursuant to COBRA, and does not become eligible for medical benefits
under any other employer plan, the Company will reimburse Gale the monthly COBRA
payment which Gale makes, for a period not to exceed twelve (12) months. The
extent to which Gale may continue to participate in the Company’s other employee
benefit plans during the Transition Period will be determined in accordance with
the written terms of the applicable written plan documents and insurance
contracts governing those employee benefit plans.


3.General Release and Covenant Not to Sue. In return for the Separation
Compensation described in Section 2(b), Gale fully and forever discharges and
releases the Company, its subsidiaries and affiliates, and each of their
respective officers, directors, managers, employees, agents, attorneys and
successors and assigns (collectively, the “FARO Companies”) from any and all
claims or causes of action, known or unknown, for relief of any nature, arising
on or before the date of this Agreement, which Gale now has or claims to have or
which Gale at any time prior to signing this Agreement had, against the FARO
Companies, including, but in no way limited to: any claim arising from or
related to Gale’s employment by FARO or the termination of Gale’s employment
with FARO,



--------------------------------------------------------------------------------



including but not limited to any claim under the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 1981, the
Americans With Disabilities Act (“ADA”), the Family and Medical Leave Act
(“FMLA”), the Employee Retirement Income Security Act (“ERISA”), the Equal Pay
Act (“EPA”), the Occupational Safety and Health Act (“OSHA”), the Florida Civil
Rights Act, Florida Civil Rights Act (§§ 760.01 to 760.11, Fla. Stat.), Florida
Whistleblower Protection Act (§§ 448.101 to 448.105, Fla. Stat.), Florida
Workers' Compensation Retaliation provision (§ 440.205, Fla. Stat.), Florida
Minimum Wage Act (§ 448.110, Fla. Stat.), Article X, and Section 24 of the
Florida Constitution (Fla. Const. art. X, § 24) and any and all other local,
state, and federal law claims arising under statute or common law. Gale also
agrees not to file a lawsuit against any of the FARO Companies in connection
with such released claims. Gale agrees that if anyone makes a claim or
undertakes an investigation involving him in any way, Gale waives any and all
rights and claims to financial recovery resulting from such claim or
investigation. Gale further represents that he has not assigned to any other
person any of such claims, and that he has the full right to grant this release.
It is agreed that this is a general release and it is to be broadly construed as
a release of all claims, except those that cannot be released by law. By signing
this Agreement, Gale acknowledges that he is doing so knowingly and voluntarily,
that he understands that he may be releasing claims he may not know about, and
that he is waiving all rights he may have had under any law that is intended to
protect him from waiving unknown claims. Notwithstanding the foregoing, nothing
in this Section 3 shall affect Gale’s right to indemnification pursuant to
Article 6 of the Company’s Amended and Restated Articles of Incorporation.


4.No Admission of Liability. The signing of this Agreement, the payment of the
Separation Compensation, and the conferring of any other consideration upon Gale
is not an admission by the Company of fault or potential liability on the part
of the Company. Rather, this Agreement is entered into in an effort to provide
Gale with a separation package and to end the parties’ employment relationship
on an amicable basis. Gale agrees that neither this Agreement nor any of its
terms shall be offered or admitted into evidence or referenced in any judicial
or administrative proceedings for the purpose or with the effect of attempting
to prove fault or liability on the part of the Company, except as may be
necessary to consummate or enforce the express terms of this Agreement.


5.Confidentiality and Non-Disparagement.


a.Gale agrees not to disclose confidential, sensitive, or proprietary
information concerning the Company obtained by him during his employment with
the Company. For purposes of this Agreement, “confidential, sensitive, or
proprietary” information would include, without limitation, all materials and
information (whether written or not) about the Company’s services, products,
processes, research, customers, personnel, finances, purchasing, sales,
marketing, accounting, costs, pricing, improvements, discoveries, software,
business methods and formulas, inventions, and other business aspects of the
Company which are not generally known and accessible to the public at large or
which provide the Company with a competitive advantage.


b.Gale agrees that he will not: (1) make any statements to representatives of
any press or media, Company employee, government entity, customer or vendor,
which is disparaging of the Company, its reputation, or the character,
competence or reputation of any officer, director, executive, employee, partner,
or agent of the Company or any of its affiliated entities; (2) directly or
indirectly provide information, issue statements, or take any action that would
be reasonably likely to damage the Company’s reputation, cause the Company
embarrassment or humiliation, or otherwise cause or contribute to the Company
being held in disrepute; (3) directly or indirectly seek to cause any person or
organization to discontinue or limit their current employment or business
relationship with the Company; or (4) encourage or assist others to issue such
statements or take such actions prohibited in this Section.


c.Nothing contained in this Agreement limits Gale’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
Gale’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including Gale’s ability to provide documents or other
information, without notice to the Company, nor does anything contained in this
Agreement apply to truthful testimony in litigation. If Gale files any charge or
complaint with any



--------------------------------------------------------------------------------



Government Agency and if the Government Agency pursues any claim on Gale’s
behalf, or if any other third party pursues any claim on Gale’s behalf, Gale
waives any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided that nothing in this
Agreement limits any right Gale may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission. In
addition, pursuant to the federal Defend Trade Secrets Act of 2016, Gale shall
not be held criminally or civilly liable under any federal or state trade secret
law or under this Agreement for the disclosure of a trade secret that (a) is
made (i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


6.Return of Property. Gale agrees that no later than the conclusion of the
Transition Period he will have returned all Company business records and
property, including as applicable all financial files, notes, computer, cell
phone, keys, contracts, employee records, files, correspondence, thumb drives,
or the like containing information which was provided by the Company or obtained
as a result of Gale’s employment relationship with the Company.

7.Future Assistance. In partial consideration for receiving the Separation
Compensation, Gale agrees that after the Transition Period, he will reasonably
cooperate and make himself reasonably available to the Company in the event his
assistance is needed to locate, understand, or clarify work previously performed
by him or other work-related issues relating to his employment. Gale further
agrees, upon the Company’s request, to cooperate, assist and make himself
reasonably available to the Company or its attorneys, on an as-needed basis, to
provide information related to the Company’s financial statements, as well as
any lawsuits which are pending or which may arise in the future, related in any
way to issues of which Gale had personal knowledge or involvement during the
term of employment with the Company. This may include, but is not limited to,
making himself reasonably available to provide information to the Company’s
attorneys, providing truthful and accurate sworn testimony in the form of
deposition, affidavit and/or otherwise requested by the Company or providing
testimony to government agencies. Given Gale’s position as an executive
employee, if he is contacted by a governmental agency to provide information
related to the Company, he agrees to contact the Company’s General Counsel prior
to providing any information or response to the governmental agency in order to
provide the Company with a meaningful opportunity to respond to such a request.
To the extent permitted by applicable law, Gale also agrees to permit the
Company’s attorneys to be present during any interview he may be required to
give with any governmental entity.


8.Non-Competition. In order to protect the Company’s trade secrets and
confidential information, third-party goodwill and other legitimate business
interests, Gale acknowledges and agrees that during the Transition Period and
for a period of two (2) years after the conclusion of the Transition Period (the
“Restricted Period”), Gale will not, without the Company’s express written
permission, directly or indirectly, assist, be employed by, consult with, or
provide services to any FARO Competitor. Gale understands and agrees that,
during the Restricted Period, he is and will be subject to the restrictions set
forth in this Section 8 in any geographic territory where the Company conducts
business, including without limitation, the continental United States, Europe
and Asia. “FARO Competitor” means (i) any business or enterprise that provides
goods and/or services similar to or competitive with the Company (each such
business or enterprise, a “Competitor”), or (ii) any of such Competitor’s
subsidiaries, affiliates, agents or distributors, irrespective of whether the
subsidiary, affiliate, agent or distributor itself provides goods and/or
services similar to or competitive with the Company. As used in this definition,
“affiliate” includes any entity, business or enterprise that, directly or
indirectly, controls a Competitor or is under common control through another
person or entity with a Competitor. The terms “controls,” “controlled by,” and
“under common control” mean, when used with respect to any specified legal
entity, the power to direct the management and policies of such entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise. The term “assist” includes any direct or indirect interest in any
enterprise, whether as a stockholder, member, partner, joint venture,
franchisor, franchisee, executive, consultant or otherwise (other than by
ownership of less than two percent (2%) of the stock of a publicly held
corporation) or rendering any direct or indirect service or assistance to any
FARO Competitor.


9.Non-Solicitation. During the Restricted Period, Gale shall not, without the
prior written permission of the Company, directly or indirectly, for himself or
on behalf of any other person or entity, (i) solicit, call upon,



--------------------------------------------------------------------------------



encourage or contact, or attempt to solicit, call upon, encourage or contact any
customer or prospective customer of the Company or any of its subsidiaries for
purposes of providing products or services competitive with those products or
services offered by the Company or any of its subsidiaries or causing such
person or entity to terminate their business relationship with the Company or
any of its subsidiaries, or (ii) solicit or induce, or attempt to solicit or
induce, any employee of the Company or any of its subsidiaries to terminate his
or her relationship with the Company or any of its subsidiaries and/or to enter
into an employment or agency relationship with Gale or with any other person or
entity with whom Gale is affiliated, provided that the restriction in this
Section 9 shall apply only to employees of the Company or any of its
subsidiaries with whom Gale worked by virtue of and during his employment with
the Company.


10.Section 409A. The provisions of this Agreement will be administered,
interpreted and construed in a manner consistent with Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder, or
any exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Each payment under this Agreement
shall be considered a separate and distinct payment. Gale shall have no right to
designate the date of any payment under this Agreement. Gale will not be
considered to have terminated employment with the Company and its affiliates for
purposes of any payments under this Agreement which are subject to Section 409A
until Gale would be considered to have incurred a “separation from service”
(within the meaning of Section 409A). To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable pursuant to this Agreement or any other arrangement between
Gale and the Company and its affiliates during the six (6) month period
immediately following Gale’s separation from service will instead be paid on the
first business day after the date that is six (6) months following Gale’s
separation from service (or, if earlier, Gale’s date of death). Nothing
contained in this Agreement shall constitute any representation or warranty by
the Company regarding compliance with Section 409A or any other applicable
provision of federal, state, local or other tax law. The Company has no
obligation to take any action to prevent the assessment of any tax under Section
409A or any other applicable provision of federal, state, local or other tax
law, and neither the Company, nor any of the FARO Companies, shall have any
liability to Gale or any other person with respect thereto.


11.Miscellaneous.


a.Gale shall pay all damages (including, but not limited to, litigation and/or
defense costs, expenses, prejudgment interest, and reasonable attorneys’ fees)
incurred by the Company as a result of Gale’s material breach of this Agreement.
The Company shall pay all damages (including, but not limited to, litigation
and/or defense costs, expenses, prejudgment interest, and reasonable attorneys’
fees) incurred by Gale as a result of the Company’s material breach of this
Agreement.


b.Gale agrees that the Company shall have no other obligations or liabilities to
him except as provided herein. This Agreement shall be construed as a whole in
accordance with its fair meaning and the laws of the State of Florida. Any
dispute under this Agreement shall be adjudicated by a court of competent
jurisdiction in the state or federal courts of Orange County, Florida. Except as
otherwise provided for herein, this Agreement constitutes the entire agreement
between the Company and Gale on the matters described herein and it shall not be
modified unless in writing and executed by a duly authorized officer of the
Company. The provisions of this Agreement are severable and if any provision is
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.


c.Except as otherwise provided in Section 2 of this Agreement, this Agreement
shall have no effect on Gale’s entitlement to stock options or other benefits
earned and vested prior to the conclusion of the Transition Period, except to
the extent such benefits are affected by the conclusion of the Transition Period
under the terms of the respective plans governing such benefits. Except as
provided in this subsection (c), such benefits shall be governed by the terms of
their respective plans outside the terms of this Agreement.

d.GALE ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH A FULL
AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. GALE REPRESENTS THAT
HE WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS OF THIS
AGREEMENT BEFORE SIGNING BELOW.





--------------------------------------------------------------------------------



e.Gale further represents that by entering into this Agreement, Gale is not
relying on any statements or representations made by the Company, its officers,
directors, agents, or employees, which are not specifically incorporated in this
Agreement; rather, Gale is relying upon Gale’s own judgment and the advice of
Gale’s attorney, if applicable.


f.The offer embodied in this Agreement shall remain open and capable of
acceptance by Gale until March 16, 2020, after which time the offer shall be
revoked. Gale acknowledges that he has been given at least 21 calendar days from
the date of this Agreement to accept the terms of this Agreement, although he
may accept it at any time within those 21 days. After Gale executes this
Agreement, Gale will still have an additional 7 days in which to revoke his
acceptance. To revoke, Gale must notify the Company’s General Counsel in writing
delivered via hand delivery or certified mail, return receipt requested, and the
Company’s General Counsel must receive such written notification before the end
of the 7-day revocation period. If Gale does not execute this Agreement within
the 21-day period, or if he timely revokes this Agreement during the 7-day
revocation period, this Agreement will not become effective and he will not be
entitled to the Separation Compensation provided for in Section 2 above, and he
will return to the Company any and all Separation Compensation already received
by him under this Agreement.


g.This Agreement may not be revoked at any time after the expiration of the
7-day revocation period referenced in Section 11(f) above. This Agreement is not
intended to and shall not affect the right of Gale to file a lawsuit, complaint
or charge that challenges the validity of this Agreement under the Older Workers
Benefit Protection Act, 29 U.S.C. §626(f), with respect to claims under the
ADEA. Gale agrees, however, that, with the exception of an action to challenge
his waiver of claims under the ADEA, if he ever attempts to make, assert or
prosecute any claim(s) covered by the General Release and Covenant Not to Sue in
Section 3, he will, prior to filing or instituting such claim(s), return to the
Company any and all the Separation Compensation payments already received by him
under this Agreement, plus interest at the highest legal rate, and, with the
exception of an action to challenge his waiver of claims under the ADEA, if the
Company prevails in defending the enforceability of any portion of the Agreement
or in defending itself against any such claim, he will pay the Company’s
attorneys’ fees and costs incurred in defending itself against the claim(s)
and/or the attempted revocation, recession or annulment of all or any portion of
this Agreement.


h.The rights and obligations of the Company under this Agreement shall inure to
the benefit of, and shall be binding upon the successors and assigns of the
Company and by this Section 11(h), Gale expressly consents to the Company’s
right to assign this agreement. This Agreement cannot be assigned by Gale.


i.Except as provided in Section 11(c), this Agreement sets forth the entire
agreement between the parties concerning the termination of Gale’s employment
with the Company and supersedes any other written or oral promises concerning
the subject matter of this Agreement.


j.This Agreement may be signed in counterparts or transmitted by electronic
means, but shall be considered duly executed if so signed by the parties.


*****



























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year indicated below.


FARO TECHNOLOGIES, INC.


/s/ Katrona Tyrrell
By: Katrona Tyrrell
Its: Chief People Officer
Date: February 25, 2020






/s/ Jody S. Gale
By: Jody S. Gale
Date: February 25, 2020







































--------------------------------------------------------------------------------



Exhibit A (To Be Signed on Gale’s Last Date of Employment)


Release of Claims


General Release and Covenant Not to Sue. In return for the Separation
Compensation described in the Transition and Separation Agreement, to which this
Release is attached, Gale fully and forever discharges and releases the Company,
its subsidiaries and affiliates, and each of their respective officers,
directors, managers, employees, agents, attorneys and successors and assigns
(collectively, the “FARO Companies”) from any and all claims or causes of
action, known or unknown, for relief of any nature, arising on or before the
date of this Release, which Gale now has or claims to have or which Gale at any
time prior to signing this Release had, against the FARO Companies, including,
but in no way limited to: any claim arising from or related to Gale’s employment
by FARO or the termination of Gale’s employment with FARO, including but not
limited to any claim under the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act (“OWBPA”), Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 1981, the Americans With
Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), the
Employee Retirement Income Security Act (“ERISA”), the Equal Pay Act (“EPA”),
the Occupational Safety and Health Act (“OSHA”), the Florida Civil Rights Act,
Florida Civil Rights Act (§§ 760.01 to 760.11, Fla. Stat.), Florida
Whistleblower Protection Act (§§ 448.101 to 448.105, Fla. Stat.), Florida
Workers' Compensation Retaliation provision (§ 440.205, Fla. Stat.), Florida
Minimum Wage Act (§ 448.110, Fla. Stat.), Article X, and Section 24 of the
Florida Constitution (Fla. Const. art. X, § 24) and any and all other local,
state, and federal law claims arising under statute or common law. Gale also
agrees not to file a lawsuit against any of the FARO Companies in connection
with such released claims. Gale agrees that if anyone makes a claim or
undertakes an investigation involving him in any way, Gale waives any and all
rights and claims to financial recovery resulting from such claim or
investigation. Gale further represents that he has not assigned to any other
person any of such claims, and that he has the full right to grant this release.
It is agreed that this is a general release and it is to be broadly construed as
a release of all claims, except those that cannot be released by law. By signing
this Release, Gale acknowledges that he is doing so knowingly and voluntarily,
that he understands that he may be releasing claims he may not know about, and
that he is waiving all rights he may have had under any law that is intended to
protect him from waiving unknown claims. Notwithstanding the foregoing, nothing
in this Release shall affect Gale’s right to indemnification pursuant to Article
6 of the Company’s Amended and Restated Articles of Incorporation.


Consideration and Revocation Period. Gale acknowledges that he has been given at
least 21 calendar days from the date of this Release to accept the terms of this
Release, although he may accept it at any time within those 21 days. After Gale
executes this Release, Gale will still have an additional 7 days in which to
revoke his acceptance. To revoke, Gale must notify the Company’s General Counsel
in writing delivered via hand delivery or certified mail, return receipt
requested, and the Company’s General Counsel must receive such written
notification before the end of the 7-day revocation period. If Gale does not
execute this Release within the 21-day period, or if he timely revokes this
Release during the 7-day revocation period, this Release will not become
effective and he will not be entitled to the Separation Compensation provided
for in the Transition and Separation Agreement, and he will return to the
Company any and all Separation Compensation already received by him under the
Transition and Separation Agreement.


This Release may not be revoked at any time after the expiration of the 7-day
revocation period referenced above. This Release is not intended to and shall
not affect the right of Gale to file a lawsuit, complaint or charge that
challenges the validity of this Release under the Older Workers Benefit
Protection Act, 29 U.S.C. §626(f), with respect to claims under the ADEA. Gale
agrees, however, that, with the exception of an action to challenge his waiver
of claims under the ADEA, if he ever attempts to make, assert or prosecute any
claim(s) covered by the Release, he will, prior to filing or instituting such
claim(s), return to the Company any and all the Separation Compensation payments
already received by him under the Transition and Separation Agreement, plus
interest at the highest legal rate, and, with the exception of an action to
challenge his waiver of claims under the ADEA, if the Company prevails in
defending the enforceability of any portion of the Transition and Separation
Agreement or this Release or in defending itself against any such claim, he will
pay the Company’s attorneys’ fees and costs incurred in defending itself against
the claim(s) and/or the attempted revocation, recession or annulment of all or
any portion of the Transition and Separation Agreement or this Release.

Gale understands and agree that this Release is part of the Transition and
Separation Agreement to which it is attached. All terms and obligations of the
Transition and Separation Agreement remain in full force and effect.





--------------------------------------------------------------------------------



GALE ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS RELEASE WITH A FULL AND
COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. GALE REPRESENTS THAT HE
WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS OF THIS RELEASE
BEFORE SIGNING BELOW.


__________________________________
By: Jody S. Gale
Date: __________________





